SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 23,2010 TRI-VALLEY CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-31852 94-1585250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 4550 California Avenue, Suite 600 Bakersfield, California 93309 (Address of principal executive office) Issuer's telephone number:(661) 864-0500 Section 8Other Events Item 8.01Other Events On September 23, 2010, Tri-Valley Corporation reported an increase in the valuation of its total oil and gas reserves and resources as of July 1, 2010 for its 25% share of the Pleasant Valley oil sands project at Oxnard, Californiacompared to a similar previous evaluation onSeptember 30, 2009.Based on a report from AJM Petroleum Consultants, independent petroleum engineers, Tri-Valley’s share of the Pleasant Valley project's totalnet proved, probable and possible reserves is 4.9 million barrels, and its share of net contingent resources (“best estimate” value) is 1.5 million barrels.Attached is a copy of a press release discussing the Pleasant Valleyoil and gas reserves and contingent resources for 2010. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibit 99.1Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRI-VALLEY CORPORATION Date:September 23, 2010 /s/ Maston N. Cunningham Maston N. Cunningham, President and Chief Executive Officer
